Citation Nr: 0812019	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-44 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability as 
secondary to service-connected left knee disability.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to August 
1976.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2004 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office.  In March 2008, a hearing was held before 
the Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).   

FINDING OF FACT

There is competent medical evidence finding that service 
connected knee disability aggravates the veteran's back 
disability.  


CONCLUSION OF LAW

A portion of the veteran's back disability is the result of 
service connected knee disability.  38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.310 (2007).  
  
REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the claim for service connection for a back 
disability.  This is so because the Board is taking action 
favorable to the veteran in the decision below.  As such, 
this decision poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

Service connection is in effect for internal derangement and 
instability of the left knee.  The record reveals statements 
from private physicians dated from March 2004 to October 2007 
indicating that at least a portion of the veteran's current 
back disability is the result of an altered gait pattern 
caused by left knee disability.  Unless the preponderance of 
the evidence is against a claim, it cannot be denied.  
Gilbert, 1 Vet. App. at 49.  There is no competent medical 
evidence directly contradicting the positive medical evidence 
indicating that at least a portion of the veteran's back 
disability is the result of service connected.  As such, and 
given the principles of Allen set forth above, the Board 
finds that service connection for a back disability as 
secondary to service connected left knee disability is 
warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 
49. 


ORDER

Entitlement to service connection for a back disability as 
secondary to service-connected left knee disability is 
granted.   


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


